DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 04/23/2021. Claims 1-20 have been examined and are pending.
Response to Arguments
Applicant's arguments, see pages 7-17, filed 04/23/2021, regarding the 103 rejections of Claims 1-20 have been fully considered and are persuasive.  
The claims are now in condition for allowance.
	
Allowable Subject Matter
Applicant's arguments have been considered and are determined to be persuasive. Accordingly, the previously presented rejections are withdrawn.
 Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior art, as previously recited, Saldamli (2014/0041039 A1), Bevan, (20130279692 A1), and Hunter (2013/0282438 A1), are also generally directed to a computing device configured to implement a key management system (KMS), the computing device comprising: an interface configured to interface and communicate with a communication system; [Saldamli, ¶0087: communication interface 517]; memory that stores operational instructions; [Saldamli, ¶0087: main memory 513 (e.g., random access memory (RAM)), storage device 514 (e.g., hard disk drive), removable storage device 515] and processing circuitry operably coupled to the interface and to the memory, wherein the processing circuitry is configured to execute the operational instructions to: [Saldamli, ¶0087 and 0094: processors 511 (e.g., ASIC, CPU, etc.) executes stored]; maintain structured key parameters associated with a structured key; [Saldamli, ¶¶0003 and 0044: server 200 comprises a server-side vectorial private equality testing (VPET) application module 300 configured to facilitate private equality testing between multiple clients 150 (e.g. Client A and B), as part of homomorphic encryption; preserving location privacy. Fig. 3 and ¶0061: memory unit 302 of server 200 maintains most recent value of counter – ctr (structured key parameters). ¶¶0069 and 0072: The server 200 determines whether the value of the counter ctr included in messages from Client A matches the value of the counter ctr included in messages from Client B. The computation unit 303 is housed as part of the server 200 and performs a dot product (i.e., an inner product) of the obfuscated/blind vectors a and b, wA and wB. The server 200 communicates the dot product <a, s> to Client A when the vectors wA and wB are the same]; receive, from a requesting computing device, a blinded value associated with the structured key; [Saldamli, ¶¶0064-0065 and 0068: Each Client A, Client B is configured to generate a pseudorandom vector s and a random rotation angle θ using the pseudorandom function E, the encryption key k, and the counter ctr. Server 200 receives a message including an obfuscated/blind vector (i.e., obfuscated data unit) (a blinded value associated with the structured key) and the counter ctr to from the client-side vectorial private equality testing (VPET) application module 250 of each Client A (a requesting computing device); where the server is oblivious to the obfuscated/blind vector, wA]; process the blinded value using an OPRF secret to generate a blinded OPRF output; [Bevan, Abstract: a method for executing a blinded modular exponentiation, based on a window method with a window size of k bits so using 2k pre-calculated variables (Yi=Xi mod N for i=0 to 2k−1), on input data X of n bits to obtain output data S of n bits, S=Xd mod N, where d is the exponent of size m bits and N is the modulus of n bits, comprising the steps of: •blinding the pre-calculated variables by a blinding value Bi (the blinded value) being a pseudo-random variable of the size of the modulus (n bits) and lower than the modulus (Yj=Yi×B1 mod N for i=0 to 2k−1) •executing the modular exponentiation with the blinded pre-calculated variables (using an OPRF secret), to obtain an intermediate result (A) (generate a blinded OPRF output)]. 
However, none of Saldamli, Bevan, and Hunter teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 15.  For example, none of the cited prior art teaches or suggest maintain a generating procedure associated with the structured key, the generating procedure configured to produce the structured key from an Oblivious Pseudorandom Function (OPRF) output, and the structured key parameters; and return the blinded OPRF output, the generating procedure, and the structured key parameters to the requesting computing device, for generation of the structured key by the requesting computing device, in view of other limitations of claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Mohassel et al (20200242466 A1) teaches new and efficient protocols are provided for privacy-preserving machine learning training (e.g., for linear regression, logistic regression and neural network using the stochastic gradient descent method). A protocols can use the two-server model, where data owners distribute their private data among two non-colluding servers, which train various models on the joint data using secure two-party computation (2PC). New techniques support secure arithmetic operations on shared decimal numbers, and propose MPC-friendly alternatives to non-linear functions, such as sigmoid and softmax [Fig. 4 and ¶¶0022, 0050-0054, and 0098-0109].
Carrillo De La Fuente (20150117641 A1) teaches methods for generating a virtual recursive secure container and for generating a virtual secure container of relationship of rights along with a system that distributes copyrighted digital content, respecting the legal framework for intellectual property when distributed electronically, either on the Internet or any other digital medium, and offering 
Choi et al (20160357799 A1) teaches relations to solving the issues related to subgraph query services with tunable preservation of privacy of structural information. More particularly, it relates to a novel cyclic group based encryption (CGBE) method for private matrix operations.  [¶¶0176-0189].
Patel (20190327085 A1) teaches systems and methods are provided for managing data across a network based on multiple keys assigned to different participants in association with the data. One exemplary method includes identifying, by an originating party, a relying party, identifying data relevant to at least one interaction between the originating party and the relying party, and encrypting the data based on a secret. The method also includes generating a key set based on the secret, where the key set has at least three keys and is structured such that the secret is derivable from at least two of the at least three keys, and disseminating a first key of the key set and the encrypted data to a control party and disseminating a second key of the key set to the relying party [¶¶0014, 0019, 0024-0029].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497